Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2014

                                     No. 04-13-00805-CR

                                 Ex Parte Santos GUEVARA,
                                           Appellant

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4704-A
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       The Appellant’s motion to suspend e-filing in this case is GRANTED. Accordingly,
appellant’s counsel is not required to e-file any documents in this case (motions, brief, etc.).
This applies only to counsel for appellant.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court